Otis, Justice
(dissenting).
The inference to be drawn from this remand is not, in my opinion, that we are free to distinguish Shaffer and reinstate the judgment vacated by the Supreme Court. As I construe it, we are simply afforded an opportunity to revise our decision to conform to Shaffer on the assumption we would have reached a different conclusion had Shaffer been decided when we wrote Sav-chuk. Any other inference would lead to the unlikely conclusion *506that the Supreme Court was merely delegating to us its responsibility to resolve a difficult constitutional question.
Three specific rules recognized in Shaffer dispose of the jurisdictional issue here presented.
First. A forum state acquires no jurisdiction either in rem or in personam merely by the location in that state of property owned by defendant, unless such property is the subject of the litigation. Otherwise it is available only to satisfy a judgment. 433 U. S. 210, 97 S. Ct. 2583, 53 L. ed. 2d 701.
Second. In order to obtain either in rem or in personam jurisdiction the defendant must have certain minimum contacts with the forum state “such that the maintenance of the suit does not offend ‘traditional notions of fair play and substantial justice.’ ” 433 U. S. 203, 97 S. Ct. 2580, 53 L. ed. 2d 697.
Third. It is the relationship among the defendant, the forum, and the litigation which is the basis for jurisdiction over a nonresident, not their relationship with the plaintiff. 433 U. S. 208, 97 S. Ct. 2582, 53 L. ed. 2d 700.
The majority holds that while the stock sequestered in Shaffer “was completely unrelated to plaintiff’s cause of action” the State Farm’s obligation to defend and indemnify is “inevitably the focus” in this litigation and determines “the rights and obligations of the insurer, the insured, and practically speaking, the victim.” However, this is not the test of jurisdiction, I submit.
Under the explicit holding of Shaffer, whether or not State. Farm’s contingent liability is a property right is wholly immaterial unless it is the subject matter of the litigation. There is no dispute as to the amount or scope of coverage under the policy. It is no more the subject of the litigation than would be a bank account available in Minnesota to satisfy the judgment. Absent a controversy involving the policy which is justiciable in Minnesota, the mere happenstance of an asset such as insurance being available to satisfy a judgment no longer confers in rem jurisdiction. In other words, the fact defendant is financially responsible in Minnesota is not enough without some other “con*507tacts, ties, or relations” with the state as defined in International Shoe v. Washington, 326 U. S. 310, 66 S. Ct. 154, 90 L. ed. 95 (1945).
A policy of providing a forum to residents of this state, extending our jurisdiction to the maximum limits consistent with due process is relied on by the majority. This is certainly the legislative intent and one with which I have no quarrel. The problem is that the majority stresses the forum’s relationship with the plaintiff, whereas the constitutional test is the contact of the defendant with the forum.
The majority leans on note 37 in Shaffer for the proposition that the unavailability to plaintiff of any other forum is an important factor in acquiring jurisdiction over a nonresident defendant. That note, however, gives no support for such a rule. It merely states “This case does not raise, and we therefore do not consider, the question whether the presence of a defendant’s property in a State is a sufficient basis for jurisdiction when no other forum is available to the plaintiff.” 433 U. S. 211, note 87, 97 S. Ct. 2584, 53 L. ed. 2d 702. Nor can I agree that “Minnesota’s legitimate interest in facilitating recoveries for resident plaintiffs not only requires provision of a local forum but may override traditional choice of law analysis.” The Schwartz case, cited in reliance for that rule, must be read in the context of Shaffer, now the governing law. No mention is made in Shaffer of the relevance of “minimum contacts” between plaintiff and the forum as modifying the rules set forth in International Shoe.1
This is an action for personal injuries and not a declaratory judgment suit to construe a liability policy. As in Shaffer the plaintiff did not allege and does not now claim that defendant ever set foot in Minnesota. He does not identify any act related to his cause of action as having taken place in Minnesota. The issue of in personam jurisdiction was extensively discussed *508in Hanson v. Denckla, 357 U. S. 235, 250, 78 S. Ct. 1228, 1238, 2 L. ed. 2d 1283, 1296 (1958). In that ¡case the United States Supreme Court affirmed the decision of a Delaware court refusing to give full faith and credit to a Florida probate proceeding on the ground the Florida court failed to have jurisdiction over a Delaware trustee holding property which was the subject of the Florida probate proceedings. In affirming the decision of the Delaware court the Supreme Court made these observations:
“* * * As technological progress has increased the flow of commerce between States, the need for jurisdiction over nonresidents has undergone a similar increase. At the same time, progress in communications and transportation has made the defense of a suit in a foreign tribunal less burdensome. In response to these changes, the requirements for personal jurisdiction over nonresidents have evolved from the rigid rule of Pennoyer v. Neff, 95 U. S. 714, to the flexible standard of International Shoe Co. v. Washington, 326 U. S. 310. But it is a mistake to assume that this trend heralds the eventual demise of all restrictions on the personal jurisdiction of state courts. * * * Those restrictions are more than a guarantee of immunity from inconvenient or distant litigation. They are a consequence of territorial limitations on the power of the respective States. However minimal the burden of defending in a foreign tribunal, a defendant may not be called upon to do so unless he has had the ‘minimal contacts’ with that State that are a prerequisite to its exercise of power over him.” 357 U. S. 250, 78 S. Ct. 1238, 2 L. ed. 2d 1296.
The court stressed the fact that the trust agreement was executed in Delaware and the settlor was domiciled at that time in Pennsylvania and did not become domiciled in Florida until some years later. The court reached the following conclusion:
“* * * The unilateral activity of those who claim some relationship with a nonresident defendant cannot satisfy the requirement of contact with the forum State. The application of that rule will vary with the quality and nature of the defendant’s ac*509tivity, but it is essential in each case that there be some act by which the defendant purposefully avails itself of the privilege of conducting activities within the forum State, thus invoking the benefits and protections of its laws.” 357 U. S. 253, 78 S. Ct. 1239, 2 L. ed. 2d 1298.
“It is urged that because the settlor and most of the appointees and beneficiaries were domiciled in Florida the courts of that State should be able to exercise personal jurisdiction over the nonresident trustees. This is a non sequitur.” 357 U. S. 254, 78 S. Ct. 1240, 2 L. ed. 2d 1298.
“* * * It does not acquire that jurisdiction by being the ‘center of gravity’ of the controversy, or the most convenient location for litigation. The issue is personal jurisdiction, not choice of law. It is resolved in this case by considering the acts of the trustee. As we have indicated, they are insufficient to sustain the jurisdiction.” 357 U. S. 254, 78 S. Ct. 1240, 2 L. ed. 2d 1298.
When plaintiff was injured, he and defendant were both Indiana residents, driving on an Indiana highway in a car registered in Indiana and insured in Indiana by a policy written in that state. The record discloses no relationship- between def end-ant and the State of Minnesota. The fact that his insurer also does business in Minnesota is not, of course, attributable to any activity on the part of defendant. To paraphrase the words of Mr. Justice Marshall in Shaffer, defendant has simply had nothing to do with the State of Minnesota and had no reason to expect to be haled before a Minnesota court. By acquiring an insurance policy with State Farm he did not surrender his right to be brought to judgment only in a state with which he had minimum contacts. Mr. Justice Stevens’ comments in his concurring opinion apply with equal force to the role of defendant’s liability insurance in this case:
“One who purchases shares of stock on the open market can hardly be expected to know that he has thereby become subject *510to suit in a forum remote from his residence and unrelated to the transaction. * * * If its procedure were upheld, Delaware would, in effeet, impose a duty of inquiry on every purchaser of securities in the national market. For unless the purchaser ascertains both the state of incorporation of the company whose shares he is buying, and also the idiosyncrasies of its law, he may be assuming an unknown risk of litigation.” 433 U. S. 218, 97 S. Ct. 2587, 53 L. ed. 2d 706.
Shaffer reiterates the rule laid down in International Shoe and applies it to in rem jurisdiction:
“* * * Whether due process is satisfied must depend rather upon the quality and nature of the activity in relation to the fair and orderly administration of the laws which it was the purpose of the due process clause to insure. That clause does not contemplate that a state may make binding a judgment in personam against an individual or corporate defendant with which the state has no contacts, ties, or relations.” 326 U. S. 319, 66 S. Ct. 160, 90 L. ed. 2d 104.
Defendant himself, it is conceded, has not simply had minimum contacts with Minnesota. He has had no contacts with Minnesota. Under such circumstances it is not my notion of fair and ' ■'•derly administration of justice to require a citizen of Indiana, because he carried liability insurance, to come to Minnesota to /’efend himself against the claims of another Indiana citizen who as had no contact with this state until his parents elected for indisclosed reasons to make Minnesota his residence. As was loted in the prior dissent:
“Plaintiffs statement of the case indicates that all of the witnesses and records, as well as a treating physician, are located in Indiana, except for plaintiffs family and two Minnesota physicians who, presumably, treated him after he moved to Minnesota.” 311 Minn. 480, 495, note 11, 245 N. W. 2d 624, 633 (1976).
*511Our long-arm statute is designed essentially to give redress to bona fide citizens of Minnesota who have suffered a wrong by the harmful intrusion of a nonresident into this jurisdiction. It is reasonable to expect nonresidents who do business here or who otherwise enjoy the privileges and protection of our laws to respond in our courts for injury caused citizens of this state by virtue of their activities. However, where, as here, the injury occurred in a foreign state at a time when Minnesota had no connection with either the parties or the cause of action, I fail to see the logic or the beneficial public policy of encouraging after-the-fact forum shopping to secure retroactive jurisdiction in this state.
Accordingly I would reverse.
Kogosheske, Justice
(dissenting).
I join in the dissent of Mr. Justice Otis.
Peterson, Justice
(dissenting).
I join in the dissent of Mr. Justice Otis.

 In Shaffer both the plaintiff and the defendants were nonresidents of the forum.